Citation Nr: 1502314	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his sons


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1950 to April 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2014, a videoconference hearing was held before the undersigned.  A transcript of that hearing has been added to the record.  At the hearing, the Veteran submitted additional evidence consisting of mental health treatment records with a waiver of initial consideration of the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary in this case.  Specifically, a psychiatric evaluation to determine the current severity of the Veteran's PTSD.  He was last afforded a VA examination to assess his PTSD in November 2013.  During his December 2014 hearing, the Veteran testified that the impairment associated with his PTSD had increased in severity since the most recent VA examination.  In light of his assertions of worsening since the most recent examination, a contemporaneous examination is necessary as to this claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the record reflects that the Veteran receives ongoing VA and Vet Center psychiatric treatment.  Records of such treatment are pertinent evidence in the matter at hand, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record complete updated records of the Veteran's VA and Vet Center psychiatric treatment.

2.  After completing the above, arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify all current manifestations (and associated social and occupational impairment) of the PTSD, specifically opining of the effect of the disability on the Veteran's overall employability.  All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.   If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




